Citation Nr: 0321180	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  00-21 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left knee 
disability.   

4.  Entitlement to service connection for a right ankle 
disability.  

5.  Entitlement to service connection for temporomandibular 
syndrome (TMJ). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to February 
1994.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating action of the RO.  
The veteran submitted a notice of disagreement in August 2000 
and the RO issued a statement of the case in September 2000.  
A substantive appeal was received in October 2000.  

In August 2002, the Board undertook additional development of 
the claims pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  

The Board's decision on the claim for service connection for 
a right ankle disability is set forth below; however, the 
claims for service connection for neck, low back, left knee 
and jaw disabilities are addressed in the remand following 
the decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for right ankle 
disability has been accomplished.  

2.  The service medical records reflect two in-service ankle 
injuries, resolving at separation, and a VA medical examiner 
has opined that the veteran's current right ankle disability 
is more likely than not medically related to service.  





CONCLUSION OF LAW

The criteria for service connection for a right ankle 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  
3.102, 3.303, 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim for service 
connection for a right ankle disability, the Board finds all 
notification and development action needed to fairly 
adjudicate that claim has been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1995).  

II.  Analysis

A careful review of the veteran's service medical records 
reveals that in March 1991 he suffered an inversion injury to 
the right ankle and was diagnosed with a secondary sprain.  
One week after the injury, the veteran continued to complain 
of pain over the lateral malleolus.  On physical examination, 
the assessment was that the right ankle sprain was resolving.  
In May 1993, the veteran suffered another inversion injury to 
the right ankle and was diagnosed with a fracture of the 
distal tibia.  The report of a December 1993 separation 
examination and medical history noted resolving right ankle 
sprain and a healed right ankle fracture, without significant 
sequelae.

The veteran was afforded a VA examination in June 2003, 
during which time the claims file was reviewed.  The examiner 
noted the history of the veteran's right ankle injuries in 
service.  The veteran's current complaints included aching 
and stiffness, aggravated by weather, sports, driving and 
walking up hills.  The veteran also reported that he tries to 
wear high top sneakers and uses an ankle brace while playing 
sports.  Following physical examination, the diagnoses 
included status-post trauma with lateral malleolar nonunion 
of the right ankle.  The examiner opined that the veteran's 
ankle disability "is more likely than not related to his 
military service."  

In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  

In the present case, the service medical records note two 
instances of injury to the right ankle, a sprain and 
fracture.  The report of the June 2003 VA examination yielded 
a diagnosis of status-post trauma with lateral malleolar 
nonunion of the right ankle and the examiner's opinion that 
that disability is more likely than not related to the 
veteran's military service.  There is no contrary medical 
opinion of record.  In light of this record, the Board finds 
that the preponderance of the evidence supports the claim of 
service connection for a right ankle disability.  As such, 
service connection is warranted. 


ORDER

Service connection for a right ankle disability is warranted. 


REMAND

At the outset, the Board notes that the RO last considered 
the issues of service connection for neck, low back, left 
knee and jaw disabilities on appeal in November 2000, at 
which time a supplemental statement of the case (SSOC) was 
issued.  Pursuant to the Board's development, additional 
evidence consisting of the report of May and June 2003 VA 
examinations, has been added to the record.  However, the 
Board is unable to adjudicate the claims on appeal on the 
basis of such evidence at this time.  

In this regard, the Board notes that the jurisdiction 
conferred upon the Board by 38 C.F.R. § 19.9 to adjudicate 
claims on the basis of evidence developed by the Board, but 
not reviewed by the RO, has recently been held to be invalid.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  While 
the Board could, conceivably, seek a waiver of RO 
jurisdiction over (and hence, RO consideration of) the 
additionally developed evidence, additional actions by the 
RO, as described below, are warranted.  Hence, a remand of 
these matters is the most appropriate course of action, at 
this juncture. 

When the Board reviewed the veteran's appeal in August 2002, 
it was noted that the veteran had been treated by a private 
chiropractor; however, complete records pertaining to that 
treatment were not yet of record.  On remand, the RO should 
attempt to obtain those records. 

The Board also notes that the examiner noted in the report of 
the June 2003 VA examination that the veteran continued to 
receive private treatment for the conditions at issue.  Those 
records may provide probative evidence relative to the claim; 
however, it does not appear that any attempt was made to 
obtain those records.  

Additionally, further examination of the veteran is 
warranted.  Although an examiner should consider the 
veteran's documented medical history (see e.g., 38 C.F.R. 
§ 4.1 (2002)), the VA examiner did not have access to all of 
the veteran's medical records at the time of June 2003 
examination (the only action accomplished pursuant to the 
Board's development of the claim).  The veteran is hereby 
advised that a failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2002).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file any notice(s) of such examination sent 
to the veteran. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development action deemed warranted by the VCAA (to 
include, if additional evidence is received, seeking a 
supplemental medical opinion, or having the veteran undergo 
further examination, as appropriate) prior to adjudicating 
the claim on appeal.  If the claims are again denied, the 
SSOC should include citation to all additional legal 
authority considered, to include the pertinent legal 
authority implementing the VCAA.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should request from the 
veteran pertinent information (the names, 
addresses and dates of treatment), and, 
if needed, authorization, to enable it to 
obtain the records of all medical care 
providers that have treated him for neck, 
left knee, or jaw complaints since 
service, to include Robert Barnett, DO.  
The RO should also ask the veteran to 
submit any copies of in-service dental 
records or x-rays that may be in his 
possession.  

2.  After receiving the veteran's 
response, the RO should assist the veteran 
in obtaining any additional evidence 
identified by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination of the veteran's neck, low 
back and left knee.  

The entire claims file must be made 
available to and reviewed by the 
physician designated to examine the 
veteran and the examination report should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  
With respect to each diagnosed neck, low 
back and left knee disability, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether each such disability is, as 
least as likely as not, the result of 
injury or disease incurred or aggravated 
during the veteran's active military 
service.  The examiner should set forth 
all examination findings, along with the 
complete rationale for each conclusion 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
any notice(s) of such examination sent to 
the veteran.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development action 
required by the VCAA has been 
accomplished (to include a VA examination 
with respect to the claim of service 
connection for TMJ, if warranted).  

7.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claims remaining on appeal in light of 
all pertinent evidence (particularly to 
include all that added to the record 
since the November 2000 SSOC) and legal 
authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of all additional legal 
authority considered, and clear reasons 
and bases for the RO's determinations) 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel. 
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



